Citation Nr: 0010017	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-33 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the full amount of $200,000 received in a settlement 
under the Federal Tort Claims Act (FTCA) of 1948 should be 
offset against Dependency and Indemnity Compensation (DIC) 
benefits payable to the appellant under 38 U.S.C.A. § 1151 
(West 1991).


REPRESENTATION

Appellant represented by:	Cheryl J. Auger, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1946 
through March 1947.  He died in February 1988.

This appeal arises from a July 1992 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which determined that Dependency and 
Indemnity Compensation payments to which the appellant was 
otherwise entitled would be withheld until the total amount 
of a $200,000 payment in settlement of a Federal Tort Claims 
Act suit for the wrongful death of the veteran was recouped.


FINDINGS OF FACT

1.  The veteran died in February 1988 while hospitalized at 
the VA Medical Center, Saginaw, Michigan.

2.  In March 1989, the appellant, acting as the personal 
representative on behalf of the deceased veteran's estate, 
filed a wrongful death claim seeking monetary damages for the 
alleged negligent death of the veteran while hospitalized in 
VA facility.

3.  In July 1991, a settlement in the wrongful death claim 
became final and monetary damages totaling $200,000 were 
awarded to the appellant.

4.  The July 1991 FTCA settlement was distributed to the 
appellant in an individual capacity.

5.  In June 1992, the veteran's surviving spouse, the 
appellant in this case, was awarded DIC benefits pursuant to 
38 U.S.C.A. § 351 (renumbered 38 U.S.C.A. § 1151).

6.  In July 1992, the appellant's DIC benefits were reduced 
to zero as a result of an offset of $200,000 against the 
wrongful death settlement award. 


CONCLUSION OF LAW

The appellant's DIC benefits awarded pursuant to 38 U.S.C.A. 
§ 351 (now 38 U.S.C.A. § 1151) are subject to offset in the 
amount of $200,000 against her Federal Tort Claims Act 
settlement award, received in 1991, and the RO's offset of 
these benefits is proper.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.800(a)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The issue in this case is whether the RO properly determined 
that the full amount of $200,000 received in settlement of 
her FTCA claim should be offset against her DIC benefits.

The facts of this case are essentially undisputed, and were 
previously set forth in the Board's July 1997 remand.  They 
may be summarized as follows: The veteran died on February 
[redacted], 1988.  A death certificate approved by the Saginaw County 
Medical Examiner following an autopsy indicated that the 
cause of death was cardiac arrhythmia due to prolonged 
hypothermia of "hours" in duration as a consequence of 
exposure to cold weather, also of "hours" in duration.  The 
exact factual circumstances leading to the veteran's death 
have not been judicially or administratively determined. 

On August 17, 1988, the veteran's estate filed a claim for 
wrongful death damages under title 28 of the U.S. Code.  This 
claim was denied by the VA District Counsel's office on 
February 21, 1989.  On March 24, 1989, the veteran's estate 
filed a wrongful death claim against the United States of 
America under the Federal Tort Claims Act of 1948, 
28 U.S.C.A. §§ 1346(b), 2671, 2675.  A settlement of the 
claim was subsequently negotiated between the parties, which 
became final when the claim of the veteran's estate was 
dismissed in U.S. District Court for the Eastern District of 
Michigan on July 15, 1991.  

As part of the settlement, the United States paid $200,000 in 
damages.  The nature of damages is not specified in the 
stipulation of settlement.  The settlement check was made 
payable jointly to the appellant, as personal representative 
(executor) of the estate, and to the estate's private 
counsel.

By letter of April 1992, the Director of the VA Compensation 
and Pension Service notified the RO in Detroit of the 
settlement of the tort claim of "the veteran's widow," 
advised that the appellant had submitted an administratively 
sufficient claim for service connection under 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.154, and directed the RO to develop 
the facts of the claim and determine whether service 
connection was warranted.  The letter also advised the RO of 
the provisions of 38 C.F.R. § 3.800(a)(2) requiring that 
certain compensation not be paid until the amount withheld 
equals any tort settlement awarded and stated that "any 
benefits payable to the claimant will be subject to offset as 
explained above" (emphasis added).

Based upon its review of the settlement agreement between the 
United States and the veteran's estate, the information 
contained in the veteran's death certificate, and 
investigative reports of the VA Medical Center (VAMC) 
Saginaw, Michigan, VARO Detroit issued a rating decision in 
June 1992 which conceded that the veteran's death was due to 
an injury as the result of hospitalization, medical or 
surgical treatment by the VA and awarded service connection 
for the death pursuant to "38 U.S.C. § 351" (sic, 
renumbered § 1151 and amended Pub. Law 102-83, §§ 4(a)(1), 
5(a), Aug. 6, 1991).  The date of claim shown on the rating 
decision is November 14, 1988.  In July 1992, the appellant 
was notified that her claim for Dependency and Indemnity 
Compensation (DIC) had been granted, and advised her that her 
monthly payments would be withheld until the amount of 
benefit withheld equaled the total tort claims settlement 
amount of $200,000.

The appellant's attorney filed a notice of disagreement (NOD) 
in March 1993, arguing that the RO's offset of DIC benefits 
against the tort claim settlement was improper because the 
settlement did not include a specific award of economic 
damages, but was intended to compensate exclusively for 
noneconomic damages.  It was further argued that as the 
settlement was intended to compensate exclusively for 
noneconomic damages, an offset was not authorized by law.


II.  Analysis

The RO granted service connection for the cause of the 
veteran's death pursuant to 38 U.S.C. § 351 (now § 1151), and 
the RO subsequently awarded the appellant Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
§§ 1310, 1311.   However, the appellant also received a 
settlement in a wrongful death claim filed against the United 
States of America under the FTCA.  In July 1992, the 
appellant was notified that her claim for DIC had been 
granted, and advised her that her monthly payments would be 
withheld until the amount of benefit withheld equaled the 
total FTCA claims settlement amount of $200,000.  The issue 
in this case is whether the RO properly determined that the 
full amount of $200,000 received in settlement of her FTCA 
claim should be offset against her DIC benefits.  The 
appellant and her representative essentially argue that the 
appellant did not receive the FTCA settlement in her 
individual capacity, and that she entered into the compromise 
agreement as administratrix of her husband's estate.  
Therefore, she is not an "individual" within the meaning of 
the offset provision of 38 U.S.C.A. § 1151.  A number of 
arguments, discussed infra, have been advanced in support of 
this argument.

Determination that a veteran's death is service connected 
under 38 U.S.C.A. § 1151 entitles a surviving spouse to DIC 
under 38 U.S.C.A. §§ 1310, 1311.

Under 38 U.S.C.A. § 1151, "[w]here an individual is . . . 
awarded a judgment against the United States in a civil 
action brought pursuant to section 1346(b) of title 28, or . 
. . enters into a settlement or compromise under section 2672 
or 2677 of title 28 by reason of a . . . death treated 
pursuant to this section as if it were service-connected, 
then no benefits shall be paid to such individual for any 
month beginning after the date such judgment, settlement, or 
compromise becomes final until the aggregate amount of 
benefits which would be paid but for this sentence equals the 
total amount included in such judgment, settlement or 
compromise."  Id.  (emphasis added).

Where any person is awarded a judgment on or after December 
1, 1962, against the United States in a civil action brought 
pursuant to 28 U.S.C. § 1346(b), or enters into a settlement 
or compromise on or after December 1, 1962, under 28 U.S.C. 
§ 2672 or § 2677, by reason of disability...within the 
purview of this section [i.e., 38 U.S.C.A. § 1151], no 
compensation...shall be paid to such person for any month 
beginning after the date such...settlement, or compromise on 
account of any such disability...becomes final until the 
total amount of benefits which would be paid except for this 
provision equals the total amount included in 
such...settlement, or compromise.  38 C.F.R. § 3.800(a)(2).

The Court has held that the term "individual," as used in 
the offset provision of 38 U.S.C.A. § 1151, does not apply to 
an appellant who represents the estate alone.  Specifically, 
in Neal v. Derwinski, 2 Vet. App. 296 (1992), the Court 
stated, "Our determination as to amount of offset hinges on 
whom appellant represented when she entered into a settlement 
with the government pursuant to the FTCA.  If she represented 
herself solely, the entire amount recovered would necessarily 
be offset against her DIC payments.  If, however, she 
represented the estate alone, offset would not be necessary 
since the estate, not appellant, entered into the 
settlement."  Id. at 298-299.  

The Board further notes that in a VA General Counsel 
precedent opinion, VAOPGCPREC 79-90 (July 18, 1990), it was 
determined that the legal status in which the claimant 
recovers tort damages must be considered in determining the 
sum to be offset under section 351, and that the plain 
meaning of this statute strongly suggests reference to 
recovery in an individual or personal capacity rather than a 
representative capacity.  VA General Counsel precedent 
opinions are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).

The Board initially notes that in the purpose of DIC benefits 
is to compensate for the economic loss to a spouse or 
dependent incurred due to a veteran's death.  Greenwood v. 
U.S., 858 F.2d 1056, 1058 (5th Cir. 1988).  DIC benefits 
therefore serve the same purpose as an award for economic 
damages in a judicial proceeding under the FTCA.  Id.  In 
cases where an appellant has received an FTCA award or 
settlement, and DIC, therefore, offset provisions established 
by Congress may apply in order to prevent double payment.  
Id.; see also Brooks v. United States, 337 U.S. 49, 53-54, 69 
S.Ct. 918, 920-21, 93 L.Ed. 1200 (1949) ("the government is 
not required to pay twice for the same detriment"); 
VAOPGCPREC 79-90 (the offset provision of section 351 was 
intended to assure that the same individual does not recover 
twice for the same disability or death).  The crucial 
distinction in this case is whether the appellant received 
the FTCA settlement in her individual capacity (in which case 
an offset is proper under 38 U.S.C.A. § 1151), or as 
administratrix of her husband's estate (in which case an 
offset would not be proper).  Neal, supra; VAOPGCPREC 79-90 
(noting that recovery by a surviving spouse as personal 
representative on behalf of a veteran's estate and receipt of 
DIC benefits based on the same death cannot be considered a 
double recovery by the same individual for purposes of 
section 351).  

In determining whether the appellant received the FTCA 
settlement in her individual capacity, or as administratrix 
of her husband's estate, the Board first looks to the nature 
and terms of the judgment or settlement, as these are 
controlling.  VAOPGCPREC 79-90.  In this regard, it has been 
argued that various court pleadings and orders, and the 
settlement check, describe the appellant as a 
"representative of the estate" of the veteran, and that 
this is evidence that she was not acting in the capacity of 
an individual.  However, the Board notes that under Michigan 
state law, the sole source of rights of a survivor of persons 
wrongfully killed to recover compensation is in the wrongful 
death statute, and wrongful death claimants are required to 
style their claim as a representative of the estate.  See 
Mich. Comp. Laws Ann. § 600.2922(2) ("every action under 
this section shall be brought by, and in the name of, the 
personal representative of the estate of the deceased 
person"), and Note 2.  Furthermore, in discussing the offset 
provision of section 351, the VA's Office of General Counsel 
has noted that a wrongful death action may typically be 
brought on behalf of the survivors by a personal 
representative or, in some cases, by the survivors 
themselves.  Where the action is brought by a representative, 
this person is merely a nominal party serving as trustee for 
the survivors to whom damages may be due.  Recovery under 
such a statute is unquestionably that of the individual 
claimants.  VAOPGCPREC 79-90.  The Board therefore does not 
find such captions to be probative of her claim that she was 
not acting in an individual capacity.

Review of the appellant's "Claim for Damage, Injury, or 
Death" (Standard Form 95) shows that she filed a wrongful 
death claim in March 1988; there is no assertion that the 
veteran had a personal injury or other relevant claim pending 
against the federal government at the time of his death.  In 
this regard, the Board notes that in an opinion, dated in 
August 1995, VA Office of District Counsel determined as a 
factual matter that the veteran did not have a cause of 
action pending at the time of his death.

A review of the "Stipulation for Compromise Settlement," 
shows that it was agreed that the appellant would receive 
$200,000, "which sum shall be in full settlement and 
satisfaction of any and all claims, known and unknown, the 
plaintiff now has or may hereafter acquire against the 
defendant on account of or arising out [of] the incident or 
circumstances giving rise to this action."  In addition, by 
the terms of the settlement, the United States Government did 
not admit to liability or fault on the part of the defendant 
or on the part of any of its agents or employees.   

An "Order for Distribution of Wrongful Death Proceeds," 
dated in May 1991, shows that it was agreed that the wrongful 
death action had been settled for $200,000, and "That none 
of the said proceeds is being received as reimbursement for 
conscious pain and suffering."  The Order indicated that the 
appellant's law firm was entitled to be reimbursed $7,431.93 
for expenses, and $48,142.02 for fees, and that the remaining 
$144,426.05 was to be "distributed to the interested 
parties," with the appellant listed as the sole recipient, 
receiving the entire $144,426.05. 

The terms of the FTCA settlement indicate that none of the 
proceeds were intended or received as reimbursement for 
conscious pain and suffering.  It therefore appears from this 
document that the settlement was distributed to the appellant 
for economic loss only, and that she received the settlement 
in an individual capacity.  However, the Board will also 
review the relevant state law for evidence of whether the 
appellant was acting in the capacity of a representative of 
the estate or as an individual.  Specifically, in Neal, the 
Court looked to state law to determine whether the settlement 
arose out of a survival-action or a wrongful death action, as 
well as the type of damages paid under the settlement, how 
they were allocated to the plaintiffs.  The inquiry was 
whether the damages for the veteran's pre-death pain and 
suffering were property of the estate under state law (and 
therefore subject to the general claims of creditors of the 
estate), or if they were payable to the survivors 
individually, (and therefore not subject to general 
creditors' claims).  See Neal, 2 Vet. App. at 299; VAOPGCPREC 
79-90 (noting that deference to state law is warranted in 
interpreting the nature of damages recovered and the status 
of the claimant obtaining the recovery, in order to prevent 
the inequity of recovery from the surviving spouse of sums 
the benefit of which the spouse never enjoyed).  In 
generally, the damages in a survival-action are the property 
of the estate and not awarded to the appellant as an 
individual.  They are subject to claims of the decedent's 
creditors, and are not subject to offset.  In contrast, 
wrongful death damages are awarded for the decedent's 
survivors' economic loss, as well as loss of society and pain 
and suffering, etc., and may be payable to the appellants 
individually.  Such damages accrue to the survivors, are not 
subject to claims of the decedent's creditors, and are 
subject to offset.  In deciding this issue, reference to 
state law is necessary, as in some states these actions may 
be brought together.  See id.

The law in Michigan governing the survival of actions is 
Mich. Comp. Laws Ann. § 600.2921 (West 1995), which provides 
in pertinent part that, "[a]ctions on claims for injuries 
which result in death shall not be prosecuted after the death 
of the injured person except pursuant to [Mich. Comp. Laws 
Ann. § 600.2922]."  Mich. Comp. Laws Ann. § 600.2922 (West 
1995), titled "Wrongful death," provides, inter alia, that 
"every action under this section shall be brought by, and in 
the name of, the personal representative of the estate of the 
deceased person."  Mich. Comp. Laws Ann. § 600.2922(2).  The 
persons entitled to damages in a wrongful death action are 
limited to certain classes or individuals consisting 
essentially of the decedent's lineal relations, the children 
of the decedent's spouse, and named beneficiaries of the 
decedent's will.  Mich. Comp. Laws Ann. § 600.2922(3).  

Distribution of the proceeds of a settlement or judgment is 
accomplished pursuant to Mich. Comp. Laws Ann. § 600.2922(6).  
This section provides that, upon application by the personal 
representative, the court having jurisdiction over the action 
shall order and hold a hearing, following which the court 
shall enter an order "directing payment from the proceeds of 
the reasonable medical, hospital, funeral, and burial 
expenses of the decedent for which the estate is liable.  The 
proceeds shall not be applied to the payment of any other 
charges against the estate of the decedent.  The court shall 
then enter an order distributing the proceeds to those 
persons [entitled to damages] in subsection (3) who suffered 
damages and to the estate of the deceased for compensation 
for conscious pain and suffering, if any. . ." Mich. Comp. 
Laws Ann. § 600.2922(6)(a)-(d) (emphasis added).

Finally, Mich. Comp. Laws Ann. § 600.2922(9) provides that if 
a claim cognizable under section 2922 is to be settled, but a 
civil action is not pending under the section, the 
distribution of the proceeds shall be governed by Mich. Comp. 
Laws Ann. §§ 700.221, 700.222 (West 1995) (the Revised 
Probate Code).  Sections 700.221 and 700.222 essentially 
duplicate the provisions for distribution described at Mich. 
Comp. Laws Ann. § 600.2922(6)(a)-(d), except that the hearing 
and distribution order are accomplished by the probate court 
rather than a circuit court.

In this case, the order of the probate court which directed 
the distribution of proceeds from the FTCA settlement was not 
of record at the time the case first came before the Board.  
In July 1997, the case was specifically remanded so that the 
RO could obtain this order.  An "Order Allowing Final 
Account and Assigning Residue" (hereinafter "Probate 
Order"), dated in September 1991, was subsequently obtained 
from the State of Michigan Probate Court, County of Clare, 
and associated with the claims file.  The Probate Order 
indicates that the appellant was the personal representative 
of the estate, and that she had presented a final account.  
The Probate Order notes that the veteran died testate in 
February 1988, that the residue of the estate was $0.  The 
Probate Order states that, "There are no assets to be 
distributed."  

In an opinion, dated in January 1995, the VA Office of 
District Counsel noted the pertinent state law, and 
essentially concluded that the settlement was distributed to 
the appellant in an individual capacity.  It was determined 
that VAOPGCPREC 79-90, as well as the offset provision of 
38 U.S.C.A. § 1151, were applicable to this claim.  In a 
second opinion, dated in August 1995, the VA Office of 
District Counsel reiterated the conclusion in its January 
1995 memo, after reviewing pertinent state law and 
determining that the appellant had brought a wrongful death 
action. 

The evidence shows that the appellant brought a wrongful 
death claim under the FTCA in March 1991, that the claim was 
settled for $200,000 in May 1991, that the appellant was the 
sole recipient of the settlement (notwithstanding attorneys' 
fees), and that none of the settlement amount was for pain 
and suffering.  The Probate Order indicates that that the 
residue of the estate was $0, and that there were no assets 
to be distributed.  The evidence does not show that there was 
a deduction of medical, hospital, funeral or burial expenses, 
that settlement funds were distributed first to the veteran's 
estate, or that settlement funds were ever subjected to any 
general creditors' claims prior to distribution to the 
appellant.  Accordingly, the Board finds that the settlement 
was distributed to the appellant in an individual capacity, 
and that the appellant's DIC benefits awarded pursuant to 
38 U.S.C.A. § 1151 are subject to offset in the amount of 
$200,000 against her FTCA settlement award, received in 1991.

As a final matter, the Board notes that the appellant has 
argued at length that the facts of the veteran's death 
indicate that he was exposed to the element for several hours 
prior to his death, such that the settlement was, at least in 
part, intended to compensate for the veteran's pain and 
suffering.  It is argued that since the settlement agreement 
does not specify that any particular amount is intended for 
pain and suffering, VA must assume that the entire amount was 
intended to be for non-economic damages, and is not subject 
to offset.  Citing Greenwood v. United States, 858 F.2d 1056 
(5th Cir. 1988).  It is also argued, in the alternative, that 
the portion of the settlement which the appellant paid in 
attorneys' fees should not be offset.  With regard to the 
first argument, however, as a factual matter, the Order for 
Distribution of Wrongful Death Proceeds," dated in May 1991, 
shows that it was agreed that none of the proceeds was being 
received as reimbursement for conscious pain and suffering.  
In addition, as a matter of law, the VA General Counsel has 
previously considered the relevant case law, including 
Greenwood, and held that the full amount of damages recovered 
by an individual under the FTCA is subject to offset against 
benefits payable to that individual under section 351, 
regardless of whether those damages compensate for economic 
or noneconomic loss.  VAOPGCPREC 52-91 (April 29, 1991); see 
also VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1), Part IV, 
paragraph 22.16c (Change 68, March 31, 1995).  Of particular 
note, the VA General Counsel determined that the issue of 
offset of noneconomic damages against section 351 benefits 
was not before the Court in Greenwood, and that the holding 
simply authorized VA to pursue its remedies under the 
provisions of section 410(b) (now codified at 38 U.S.C.A. 
§ 1318).  In addition, to the extent that it has been argued 
that there should not be an offset against the portion of the 
settlement which was paid for attorneys' fees, the VA General 
Counsel has held that where, as here, it has been determined 
that a settlement agreement was entered into pursuant to a 
claim under the FTCA by an appellant in their own right and 
not as a representative for others, the amount is to be 
offset by the entire amount of the settlement proceeds, 
including the amount of attorney fees paid out of such 
proceeds.  See VAOPGCPREC 7-94 (March 1, 1994). 

In summary, the Board is bound by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the General Counsel. 38 U.S.C.A. § 7104(c).  The 
facts show that the FTCA settlement was distributed to the 
appellant in an individual capacity.  As such, there is 
simply no legal authority to restore payment of the 
appellant's DIC benefits, and the Board finds that the 
appellant's DIC benefits awarded pursuant to 38 U.S.C.A. 
§ 1151 are subject to offset in the amount of $200,000 
against her FTCA settlement award, received in 1991, and that 
the RO's offset of these benefits was proper.  Where the law 
and not the evidence is dispositive of the issue before the 
Board, the claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal as to this issue must fail.


ORDER

The appeal is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

